DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marianne Buckley on 2/3/2022.

The application has been amended as follows: 
Claims 37-40 are replaced by:
37. (Currently Amended) A system comprising: 
a steam generator operatively coupled to a gas turbine;
a valve in communication with the steam generator; and
at least one controller to:
	predict a first setpoint for the gas turbine based on a prediction model and a first operational constraint;
	predict a second setpoint for the steam generator based on the prediction model and a second operational constraint;
	determine a first position of the valve based on the second setpoint;
adjust at least one of the first operational constraint or the second operational constraint based on the first position of the valve;
predict at least one of a third setpoint for the gas turbine or a fourth setpoint for the steam generator based on the prediction model and the respective adjusted first operational constraint or the adjusted second operational constraint;
	modify at least one of the first setpoint or the second setpoint to generate at least one of an adjusted first setpoint or an adjusted second setpoint based on the first position of the valve; and
output a positional command to cause the valve to move from the first position to a second position to regulate a pressure of steam generated 

38. (Cancelled).

39. (Currently Amended) The system of claim [[38]] 37, wherein the at least one controller is to: 
	determine an amount of steam flowing through the valve; and 
	adjust the at least one of the first operational constraint or the second operation constraint when the amount of steam exceeds a threshold amount.

40. (Cancelled).
 

The following is an examiner’s statement of reasons for allowance: The limitations drawn to predict a first setpoint for a gas turbine based on a prediction model and a first weighting factor; predict a second setpoint for a steam generator associated with the gas turbine based on the prediction model and a second weighting factor; and determine a first position of a valve of the steam generator based on the second setpoint; and an adjuster to adjust at least one of the first weighting factor or the second weighting factor based on the determination, the controller to predict, based on the prediction model and the respective adjusted first weighting factor or the adjusted second weighting factor, at least one of (a) a third setpoint for the gas turbine or (b) a fourth setpoint for the steam generator to cause the valve to move a second position to decrease an amount of steam flowing through the valve, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

US Patent 3879616 is believed to be the closest art of record which teaches setting a setpoint for the turbine and steam turbine and correcting the pressure setpoint for the steam turbine based on the valve position and adjusting the valve based on a feedback look after the setpoint as been moved to a new setpoint bracket, however this fails to teach the third and fourth setpoints as recited above.
Claims 21-37,39,41-43 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746